1
                                                                     JS-6
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    TRACY THOMAS,                                 Case No. CV 18-3236-DSF (KK)
11                              Plaintiff,
12                        v.                        JUDGMENT
13    DEPARTMENT OF CHILD SUPPORT
      SERVICES, ET AL.,
14
                                Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
20   without leave to amend.
21
22   Dated: March 25, 2019
23
                                                HONORABLE DALE S. FISCHER
24                                              United States District Judge
25
26
27
28
